DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 04/30/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-11 are currently under examination. 
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to KOREA, REPUBLIC OF 10-2017-0055129, filed 04/28/2017 acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Withdrawn Objections/Rejections
The claim rejections under 35 USC 112(b) or second paragraph are withdrawn in view of applicant’s arguments (on page 6) and/or amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following claim interpretation is maintained since no comments or responses were provided by the Applicant. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “optical detector unit” in claims 1, 4- 6, 9, and “first optics system” in claims 1, 2 and 4 and “second optics system” in claim 5. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After reviewing the applicant’s disclosure, the examiner found the limitations “optical detector unit” as exemplified as a PMT (Specification p.8 l.1-2), “first optics system” as structural system as 150 in Fig.1 including collimators, lenses, mirrors and dichroic mirrors and “second optics system” as structural system 500 in Fig.5 including also collimators, lenses, mirrors and dichroic mirrors. 

Response to Arguments
Applicant’s arguments and amendments filed 04/30/2021 have been fully considered and are found persuasive for the following reasons.
Regarding claim rejections under 35 U.S.C. 103, Applicant has amended the independent claims with limitations clarifying the scope of the claim with “wherein the autofluorescence generated from the specimen is transferred to the optical detector unit via the double-clad fiber,” and “and wherein the autofluorescence generated by the core of the double-clad fiber is generated before the autofluorescence generated from the specimen”. These amendments are necessitating new consideration and full search for new grounds of rejection.
While the search found prior art with consideration of generic correction using “background fluorescence” from the optical fiber for fluorescence analysis, no combination was found for “autofluorescence” from “a double-clad fiber” and its “fluorescence lifetime” being used for defining “a threshold time” to constrain the length of the catheter to be used for discriminate the noise signal of the “autofluorescence of the double-clad fiber” and the real “autofluorescence generated from the specimen” as being conducted using the same “double-clad fiber” wherein the autofluorescence from the double-clad fiber is generated prior to the autofluorescence of the specimen. The advantage of the invention would be to avoid the overlapping of both signals and filter the artifacts created by the double-clad fiber and providing a more accurate autofluorescence lifetime imaging device and method.

In response, the examiner recognizes that Pahlevaninezhad is not directing the use of a longer fiber to discriminate the fluorescence signals and only Park does that for simultaneous fluorescence signals at different wavelengths being separated spatially using specific band-pass filters and temporally using different lengths of fiber. While Wang teaches the analysis of the autofluorescence signals from the double clad fiber due to its manufacturing, Wang is directed to compare the ratio of the signals tissue to fiber (Fig. 38 p.61) and not the signal comparison within the time domain since the catheter by itself has a double clad fiber for conducting the signal (Fig. 29 p.50) as with Pahlevaninezhad (Fig. 1 p.2982) and not a multimode fiber as in the instant application. However, Pahlevaninezhad and other references of record do not teach the autofluorescence of the double clad fiber and the presence of a time delay between the different autofluorescence signal contributions within the time domain due to the presence of a multi-mode fiber in between the double clad fiber and the lens output of the catheter and taking advantage of adjusting the length of the this MMF element to adjust the time delay according to the autofluorescence lifetime of the DCF. 

After full reconsideration of Wang teachings, the examiner recognized that the teachings of Wang is considering the analysis of the autofluorescence signals from the DCF. However, the examiner found that Wang is explicitly directing his analysis to the comparison of the magnitudes of the autofluorescence contribution of the DCF and specimen by performing a ratio analysis and not an arrival time. 
Therefore, the examiner is considering the Applicant’s arguments as persuasive and withdraw the claim rejection under 35 U.S.C. 103 for the independent claims 1 and 9.
Further search did not find closest prior art regarding the claimed threshold time as dependent of the physical length between the end of the double clad fiber (DCF) and the output lens of the catheter to the specimen compared to the autofluorescence lifetime of the DCF besides further analysis of the fluorescence of the DCF or other optical fiber.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The closest prior art found and of record are Lee et al. (2014 Circulation Cardiovascular Interventions 7:560-569 and online supplement; Pub Date 07/29/2014), in view of Pahlevaninezhad et al. (2014 Biomed Optics Express 5:2978-2987; Pub.Date 06-08-2014) in view of Wang (2014 Ph.D. Thesis Boston University College of Engineering, 251 pages; Pub.Date 2014), in view of Park et al. (2010 Biomed. Optics Express 1:186-200; Pub.Date 08/02/2010) and in view of the evidential reference Keiser (2016 reference textbook Biophotonics: Concepts to Application – Graduate Texts in Physics, G. Keiser Edt., Springer 2016) wherein the references of record differ from the instant independent claims with the claimed threshold time as dependent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785